                            UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

YSIDRO LOPEZ,                                                     Case No. 18-10406 t7

         Debtor.

.

             ORDER DENYING MOTION FOR RELIEF FROM STAY AS MOOT

         Before the Court is a Motion for Relief from Stay as to 3219 Snow Road, Las Cruces, NM

88005, filed by Newrez LLC on November 14, 2019, doc.18. A response to the motion was filed

on November 26, 2019, doc. 20, but a hearing was never held. On March 29, 2018, the debtor

received a dscharge and the case is now ready to close.

         IT IS HEREBY ORDERED that the motion is denied as moot.




                                                    _______________________________
                                                    Hon. David T. Thuma
                                                    United States Bankruptcy Judge

Entered: February 24, 2020

Copies to:

R Trey Arvizu, III
P.O. Box 1479
Las Cruces, NM 88004-1479

Ysidro Lopez
3219 Snow Rd.
Las Cruces, NM 88005

Elizabeth V. Friedenstein
5801 Osuna Rd NE
Ste A-103
Albuquerque, NM 87109


    Case 18-10406-t7    Doc 22    Filed 02/24/20     Entered 02/24/20 15:21:40 Page 1 of 1
